DETAILED ACTION
This office action is in response to the amendment filed on 03/22/2021. Claims 22 and 24-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments regarding 35 U.S.C. § 103 filed on 03/22/2021 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
Argument 1:
Neither the Examiner nor Shi '253 includes any discussion or teaching whatsoever regarding a parent coding unit, first and second child coding units in the same parent coding unit, or motion vectors for each of the first and second child coding units. None of the art of record appears to satisfy Shi '253's deficiency in this regard. Thus, independent claim 22 and its dependent claims are allowable over all possible combinations of the art of record… Examiner's rejection is still inadequate because it does not explain where Shi '253 teaches the claim feature in bold text ("a first motion vector for a first child coding unit (CU) in a parent CU and a second motion vector for a second child CU in the parent CU").


While Song compares the SADs of candidate motion vectors with a threshold value, claim 22 compares two different SAD values, and no threshold value is recited. In addition, claim 22 recites that the SADs being compared are between motion vectors and reference blocks to which the motion vectors point. Song does not appear to teach such a feature, nor does the Examiner even appear to allege that Song teaches such a feature.

Examiner’s Response
	As to argument 1 regarding claims 22 and 27, Examiner respectfully disagrees for the following reasons. 
	Applicant asserts that Examiner's rejection is still inadequate because it does not explain where Shi '253 teaches the claim feature in bold text ("a first motion vector for a first child coding unit (CU) in a parent CU and a second motion vector for a second child CU in the parent CU").
	However, as outlined in the previous office action Shi '253 in fig. 5 illustrates a reference frame which is element 80 (i.e. parent) and two reference blocks element 81 and 83 (i.e. child coding units). In addition paragraph 39-40 and claim 5 discloses “interpolated blocks comprising two motion vectors pointing to two reference blocks (i.e. element 81 and 83)” and “determining whether the motion vectors of the first and second blocks are from neighboring blocks of a reference frame”.

As to argument 2 regarding claims 22 and 27, Examiner respectfully disagrees for the following reasons. 

	However, as outlined in the previous office action Song in paragraph 10 discloses a plurality of motion vectors (i.e. a first motion vector and second motion vector) where each of the motion vector’s SAD are compared to a threshold and ending searching of the motion vectors of macro blocks when the SAD of each candidate motion vector is smaller than the threshold value which includes the first motion vector and second motion vector (i.e. comparison by analysis of the respective SAD values of the motion vectors). In addition, the claimed language does not limit or preclude using a threshold when performing the comparisons between two motion vectors. Furthermore, as outlined above Shi ‘253 discloses two motion vectors pointing to two reference blocks, it would have been obvious to combine Song’s method of comparing SAD values to the motion vectors of Shi ‘253 because it would have yielded predictable results as it is a known step or method of determining the lowest SAD between motion vectors to achieve efficient video compression coding. Claims 22 and 27 stands rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi (US 2006/0233253) herein after Shi ‘253 in view of Song (US 2003/0156644) and in further view Shi (US 2011/0170596).

	Regarding claim 22, Shi ‘253 discloses the following claim limitations: a method comprising: determining, by one or more processors, a first motion vector for a first child coding unit (CU) in a parent CU and a second motion vector for a second child CU in the parent CU, wherein the first motion vector points to a first reference block and the second motion vector points to a second reference block (Shi '253 in fig. 5 illustrates a reference frame which is element 80 (i.e. parent) and two reference blocks element 81 and 83 (i.e. child coding units). In addition paragraph 39-40 and claim 5 discloses “interpolated blocks comprising two motion vectors pointing to two reference blocks (i.e. element 81 and 83)” and “determining whether the motion vectors of the first and second blocks are from neighboring blocks of a reference frame).
	Shi ‘253 does not explicitly disclose the following claim limitations: selecting, by one or more processors, a motion vector from the first motion vector and the second motion vector by comparing a sum of absolute differences between the first motion vector and the first reference block and between the second motion vector and the second reference block and refining, by the one or more processors, the selected motion vector by using a motion estimation search.
	However, in the same filed of endeavor Song discloses more explicitly the following: 
selecting, by one or more processors, a motion vector from the first motion vector and the second motion vector by comparing a sum of absolute differences between the first motion vector and the first reference block and between the second motion vector and the second reference block (Song in paragraph 10 discloses a plurality of motion vectors (i.e. a first motion vector and second motion vector) where each of the motion vector’s SAD are compared to a threshold and ending searching of the motion vectors of macro blocks when the SAD of each candidate motion vector is smaller than the threshold value which includes the first motion vector and second motion vector (i.e. comparison by analysis of the respective SAD values of the motion vectors). In addition, the claimed language does not limit or preclude using a threshold when performing the comparisons between two motion vectors. Furthermore, as outlined above Shi ‘253 discloses two motion vectors pointing to two reference blocks, it would have been obvious to combine Song’s method of comparing SAD values to the motion vectors of Shi ‘253 because it would have yielded predictable results as it is a known step or method of determining the lowest SAD between motion vectors to achieve efficient video compression coding).

	The reasoning being is to provide a video encoding method capable of keeping fixed a computational complexity of a video encoder by adaptively adjusting a threshold value to DCT skipping (Song, paragraph 8).
 	Shi ‘253 and Song do not explicitly disclose the following claim limitations: and refining, by the one or more processors, the selected motion vector by using a motion estimation search.
	However, in the same filed of endeavor Shi ‘596 discloses the more explicitly the following: and refining, by the one or more processors, the selected motion vector by using a motion estimation search (Shi ‘596, paragraph 63 discloses the initial motion vector prediction is input to a motion vector selector 121 adapted to refine the motion vector to select a desired or optimal motion vector for a given macroblock partitioning… the motion vector selector 121 refines the motion vector by evaluating candidate motion vectors in a search window around the initial motion vector prediction).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Shi ‘253 and Song with Shi ‘596 to create the system of Shi ‘253 and Song as outlined above with the motion vector estimation system of Shi ‘596.
	The reasoning being is to provide for an improved transcoder and methods or processes for transcoding that exploit data from the decoding of a full-resolution video (Shi, paragraph 6).

.

Claims 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi (US 2006/0233253) herein after Shi ‘253 in view of Song (US 2003/0156644) and in further view Shi (US 2011/0170596) and in further view of Nagaraj (US 2007/0183500).

	Regarding claim 24, Shi ‘253, Song and Shi ‘596 discloses the claimed invention as outlined above in claim 22.
	Shi ‘253, Song and Shi ‘596 do not explicitly disclose the following claim limitations: selecting a prediction unit (PU) partition type for the first child CU; partitioning the first child CU into a PU based on the PU partition type; and assigning the selected motion vector as a motion vector for the PU.
	However, in the same field of endeavor Nagaraj discloses more explicitly the following: selecting a prediction unit (PU) partition type for the first child CU; partitioning the first child CU into a PU based on the PU partition type; and assigning the selected motion vector as a motion vector for the PU (Nagaraj, paragraph 21 discloses a method for selecting a predictive macroblock partition in motion estimation and compensation in a video encoder including determining a bit rate signal, generating a distortion signal, calculating a cost based on the bit rate signal and the distortion signal, and determining a motion vector from the cost. The motion vector designates the predictive macroblock partition).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Shi ‘253, Song and Shi ‘596 with Nagaraj to create the system of Shi ‘253, Song and Shi ‘596 as outlined above with the coding method of Nagaraj.
	The reasoning being is provide for an improved transcoder and methods or processes for transcoding that exploit data from the decoding of a full-resolution video (Nagaraj, paragraph 6).

	Regarding claim 28, Shi ‘253, Song, Shi ‘596 and Nagaraj discloses the system of Claim 27, wherein the encoding component is further configured to: selecting a prediction unit (PU) partition type for the first child CU; partitioning the first child CU into a PU based on the PU partition type; and assigning the selected motion vector as a motion vector for the PU (Nagaraj, paragraph 21 discloses a method for selecting a predictive macroblock partition in motion estimation and compensation in a video encoder including determining a bit rate signal, generating a distortion signal, calculating a cost based on the bit rate signal and the distortion signal, and determining a motion vector from the cost. The motion vector designates the predictive macroblock partition). The same motivation that was utilized in claim 24 applies equally as well to claim 28.

Claims 25-26 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi (US 2006/0233253) herein after Shi ‘253 in view of Song (US 2003/0156644) and in further view Shi (US 2011/0170596) and in further view of Miao (US 2007/0064803).

	Regarding claim 25, Shi ‘253, Song and Shi ‘596 discloses the claimed invention as outlined above in claim 22.
	Shi ‘253, Song and Shi ‘596 do not explicitly disclose the following claim limitations: wherein a motion estimation search comprises evaluating at least one neighboring position to the reference block associated with the selected motion vector.
	However, in the same field of endeavor Miao discloses more explicitly the following:  
wherein a motion estimation search comprises evaluating at least one neighboring position to the reference block associated with the selected motion vector (Miao, paragraph 5 discloses after the reference block is identified, motion vector 130 is generated to identify the position of target block 125 relative to the position of reference block 115; in addition paragraph 18 discloses a motion search range is used in motion estimation to automatically adjust a motion search range of a target block… the method adaptively adjusts the motion search range for a target block according to motion estimate results previously calculated for neighboring blocks… for selecting motion vectors for each target block).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Shi ‘253, Song and Shi ‘596 with Miao to create the system of Shi ‘253, Song and Shi ‘596 as outlined above with the motion estimation method of Miao.
	The reasoning being is to create a larger motion search range to decrease search computations (Miao, paragraph 9).

	Regarding claim 26, Shi ‘253, Song, Shi ‘596 and Miao discloses the method of Claim 25, wherein the at least one neighboring position comprises eight neighboring positions (Miao, paragraph 18 discloses a motion search range is used in motion estimation to automatically adjust a motion search range of a target block (reference block)… the method adaptively adjusts the motion search range for a target block according to motion estimate results previously calculated for neighboring blocks i.e. where the amount neighboring blocks can be a plurality of blocks such as 8 or more). The same motivation that was utilized in claim 25 applies equally as well to claim 26.

	Regarding claim 29, Shi ‘253, Song, Shi ‘596 and Miao discloses the system of Claim 27, wherein a motion estimation search comprises evaluating at least one neighboring position to the reference block associated with the selected motion vector (Miao, paragraph 5 discloses after the reference block is identified, motion vector 130 is generated to identify the position of target block 125 relative to the position of reference block 115; in addition paragraph 18 discloses a motion search range is used in motion estimation to automatically adjust a motion search range of a target block… the method adaptively adjusts the motion search range for a target block according to motion estimate results previously calculated for neighboring blocks… for selecting motion vectors for each target block). The same motivation that was utilized in claim 25 applies equally as well to claim 29.

	Regarding claim 30, Shi ‘253, Song, Shi ‘596 and Miao discloses the system of Claim 29, wherein the at least one neighboring position comprises eight neighboring positions (Miao, paragraph 18 discloses a motion search range is used in motion estimation to automatically adjust a motion search range of a target block (reference block)… the method adaptively adjusts the motion search range for a target block according to motion estimate results previously calculated for neighboring blocks i.e. where the amount neighboring blocks can be a plurality of blocks such as 8 or more). The same motivation that was utilized in claim 25 applies equally as well to claim 30.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481